'
                                                                722-2-:= - '-'7==--

                               Case 6:19-cv-00013-NKM Document 2 Filed 03/28/19 Page 1 of 8 Pageid#: 8
-
(                     .
                                                        .
                                                                                                               7j/.z(j
                                                                                                                     .
                                                                                                                     .-
                                                                                                                      j.--
                                                                                                                         ..u)(
                                                                                                                          .
                                                                                                                          .
                                                                                                                             .
                                                                                                                             r'
                                                                                                                              .r
                                                                                                                               kt-
                                                                                                                                 tj.y
                                                                                                                                    t)
                                                                                                                                    ...
                      .
                                      jC TED STDTES DXSWX
                                                   - .
                                                        '. .a-7z-  CoutT
                                                                ysy .....
                                                                        r-a yzyx.rçljy .
                                                                            -.
                                                                             - ..   ..         .    ..
                                                                                                                                                     -




                                       t'          G               & Drs-r< 'r op'vllwx                                               v-.
                                                                                                                                      k -..
                                           e                                               #
                                                                                           .                          .       -       ..
                                                 - - ..-- - - - - --       -    .. .               .. .-   l--L-L
                                                                                                                ..-   -           -         3
                                                                                                                                           -.




     y/N m/gm LCC $jz*#TE
                                     P> w&mrps                                                                                                  6:19CV00013

                                                                                                                                                OLeRx'
                                                                                                                                                     l?Qt$ïl
                                                                                                                                                           'iq
                                                                                                                                                             an'cou'
                                                                                                                                                                   v
                                                                                                                                                         FILED         '
    V                                                                                                                                               à1A22 2 2919

    %ûh
      c ûop-.f-1% V.
     UG           '%tn s,zt
        IFT Cpr/gpx          x,
                      op x'-a pw
                                                                                                                                                 'ïuLl , scycusax
                                                                                                                                                 u,, gDE?        ERK
                                '
                                b/pRw- &'r s       .

                                                                    (bmppérv-f-
                                               AJp5L.l3t1(X k5);,
                                                                k@05:.1591YX3)         .
                          UCSi(ovs's;R &yb'            z'*r&öv-)
                                          lV), p,:,tnvs'    -
                                                               'os (ovsw ntnEgv.
                                                                               pp-
                                                                               --
                                                                U/f, (opô-'?I * e'&DW .
                                                    '
                                                                     k .




        7l '
           >/ s  r,ç. pc - w>v    op   övc r
                                           r c
           lD - lzv oblTsv /:-cï/-> 4z.> l7-L'
                                              e ov  b  or?  so  .
                                                                o vf
                                                                   -z  n-  > '
                                             x-3àGlt/T-cv-gco t/* z /9-Cv-> N5
                                                                              nD
                                                                               .
                                                                               'rTY
                 '
                     E r ty-t Mlrl X sm lt- bw s-rz-= -rp'zv > HIE I Lœ &ows K itsnlfrtiul'r'
    l
            ; O E razvôxs n-rotoqev ssxsa u(. ,w) y v Ixa pzpv wso
                 * (ù- t4-:D 4s > b f7-cv-w f/ p ô ssztzw zo nvpv m 4.sk,- v%
                     zpu                                                                   l
                           sw rxcvs,
                           -




('
 tQg ':M
       1rq,
         i' > U sE .Ewrnutmco> Iol-cv-w tsslblq-cv-sgo,:Mf
            ' - çhty fs < /> :,.
                                                         aNz'
                                                            tsp'r67œuY
    )                                  '


    '
            04-*Lsun&mvg-
                    v?e wn co  uls v
                                   tva
                        r sw pacr w x m
                                       l.apssxs
                                              o z
                                                o snzszbuv
                                                         mvv
                                                           ,
        '
        t




            1,                         .
             L
tgkg-.
                             Case 6:19-cv-00013-NKM Document 2 Filed 03/28/19 Page 2 of 8 Pageid#: 9
1 'ms NxxvCtrsa ovsvxpwtmos
    '     '
                          b cxmrso m. lkspv
              Dt O E + 5i;n)ssT ôf N/E hr rz-oldrp lqqo -/è ge '% i
              W UbGC 21p s ro w pEnlEt
                                     z Tp/c grgw :a l
              cp                                    d/xt l ps-rernpr/sa W ét
                   -   w zrcç,

                         e
              R ol 21bkoep:: c
                              rp ''mrd,o zlqn z& çetp qkn x t
          Y V lqq: w z m Ix                                   o,'
                                                                ru .-                             -


               G&                                .
                                                     lgxnL tyzév.r nlvn pp-mshfgw zo//px p 'rb nq
                         T?f&/s sfbpec psb-cgot
               S'p ru psp            ospc-vk w w a zc ,Avô Jdlf 'pe vn rtn
                                                              -

                        grarm ssr ov pssaw c j w rvysss w
               tnT p<kc,                                                                       o w/s ,///zslovzxw -
                                                                                                                .

              ''


         % -n?/: J't.os ksv                      m z sêuluT gvos
                                                                    s o l crm n a evgztz/w c: zaw sr
         F?lx uczyù-//l4'
                        c5 '                      LEltvl-iog P//t>&E OND ('ôI- TEIL
                                                                                   K #&: P&Kw&t
                                                                                              z- mltt
                                                          -

          GL
          . +NT UNE/V %3IU T I'E yt/lwcr?z.gyfE'
                                         .
                                                                      .




         (txob
            t>but-
                 rrY lT4/11ft= s L.çFr TA PFxn%os
                  D A CA L                          rN W E O IXY kl dts -rl
         I x x vl= csvptsu   m tvsw  sxcs ov zx , x svs    ,
                               oza x m o
         i
         ja
         Sl
          skTGpgylm:,ygypyam                                          :sgyyoyggvyysgj
                                                                r cw gy             tooyws
          UPG VDSPZ; zo kspgzv yyss' ye y vzg x soysayy y -uovy
         o ys x s                     g w ôtps gvv a -m os, om     su z svo
                  GOk,Y lz, )4p;u ç,                           m s x ssp x
         #> Q-tœ c              -
                                    otw lc,a mvos ow
         C0P> gzz= w; x c                    -
                                                            s oam . su,y ygu y m jm yy
         Tb c pw gpstg m                         y vty m s ou sp zyssusm ssy jo o m m s tas ya
                                                                                             y jy
(?
 3
 o &z,G%Ey bs : ,oussz,
                      sjyyynv,
              /i, /?vtr                               z.g D z tscvv b + tb
                                                      ,
         '
         to '
            Dkw z-P E swgm                                                        G1s4N-rb Gk.7'//obcv'7'rsm
l
rh-                                              a ogg Anc,çjttpwwg 'ra zyo
  wD E
ç                      '
                       N o: '7I'5D /)%
         W /1s& m 2,ût*g r-n?e#LD -.t-&-IIE bro &ö-r D eg Dt
                               sE ùtgTEs< )a7t Jax          *
                                                            %
                                                                     G tm r
                                                      W ûtltb krt                          -
          m tz.GV/NT E'r/fggro œ Dz :                            u DkaGy-gc                           -

                                      .,=ylp7' k78m m t.* vr k c S
                                                                    z
                                                                    A EgwKqg o
          * 511 q-ka rkf Z ##LK= ùûùW
         R N X IAE3-I-            tL* T slq
                     tL 88R I
                            cY I
                               :Y fou   .   b ppt.* g'r% L> & bl  Ewç         .

         Ll&W heftç,                    tpbr &e w w w/ m to &km&7%    usq -
                                                                                                          ,




                                                                  T
    L..y
                   Case 6:19-cv-00013-NKM Document 2 Filed 03/28/19 Page 3 of 8 Pageid#: 10
    .
                14 * l
                     - çtw cv /iu p./vv >'s âv6 'SIE acos rp6'
                                                             ryfctfo 4
                      7> /%            rD 7e> 7: 51-TA P * 2'&t#&T * ''--
                                  5* 9 '
        W s bkc vcw'
                   s Lwcqvst                .




    1 oaGaxlt
           mo
             -syrlzx &on                        smqrr p &zœ sro< o *2
                                                           . $t*N% R J
                                                                     :
            pw
                     a r metopG > E cl- tzg, 71/E T &
                                                    .
            410 spvk- ôv fooy'œ A                     m &or S E ZU LC        .


               & u&                   rz's kl-/ryraaéiy: on wœ m x s: ro (96'r/>
                      rt/r R btœ o Ml > NT9 O bbz#&O R LEO 'B M
                                                                                    TDZ#NDTLE

    Ul:'
       oW
        ywcxT't
              Ni
               pvôv 9*TEP/L'
                           p:
                            /Wî
                              tô'I
                                 V*X(VA                            '       T XCLU /LE YW êINW
               n-o sszcEsx
                         rkpvtosuci (
                                    >               z3 '
                                                       rwcr s Jra mzva Jrzom            O:L
1                             ,

D1:'w uv v.vo.oovprsars:#-lbS>:
      CJIO CI O 'IN&T >k'&>
                               krJ0/=%
                             '> zdr&e                                            G W D XIWXYW
                                                                            G t7M 0/E TM FP'
                                                                                           I
h.b
  S%
  #cq          vsp zw uotv yc o o xs vvpzkn veo >n.delà
                                                      vyn'j Lq-                        D'
                                                                                        Lpsysi
                                                                                              C


           61-tœ vbpgv uw'
                         m,>z s- nz
                                  s u-vec,

(1
 $yk.- oksgyw>ssosa                             ,



X sXi stos rousn rn
                  k
   % s dubG m)i r/o
                   ,m-'
                      rmot
                         'e-rAY'
                               'a)
                                 t Mo
                                    zx - #sqv
                                            Evc1,
                                                )
           w                              r m .w rv znwsz-                 ba io5 'JTJE Jtos
               ato s> b k m to, ro pors m z, &o <

    :1 '
       U ,I
          ca //> Eq F14DK AN #JVtTEY ENT kc 'rëN JE 'JI
           -1EI IYT-/W m rô (40 NT w        N                               OS 1: IUE VR LY l%ob
                                                c n yvvy
           b,1c,l.t'rkwa ..
                       .
                                       L'
                                        CL &.
                                            7;raokszsoz spczt
           hrp-co Mk 64N ws ao7/ps >                        p &rc7-AV:L:
                                                                       .
                                                                        szlnov'
                                                                              scprgpops'  -
                                                                                          rsvr.
                                                                                              )
           X?&TLL%GUMCYKDZJ
                          SOVVDW  ..



                                                        .
                                                              .        YJT'r& W?/ nçvp'cq op




                                                            Q
 kw;           Case 6:19-cv-00013-NKM Document 2 Filed 03/28/19 Page 4 of 8 Pageid#: 11

 5   :3 4vM Ltscgxsr a Mpbs #& w l
                                 tswnsvr wrrp w/s acos -
             X K JPE lJ g b- z%ots -9 IITJ - t.>                 p g 'pys a yw s,

 VJVv%xvvco&,m/
             sc,py
                 czosx L
                       sg cv
                           u
                 œ vw zv aos
                             v
                             v o
                               v ssas vtgpov w swspszsyz,u;
            bfeT oF Jw soo o sx ,              ss s spw v yz pagv vv sm          m s x

 :5         m k.&G T G' n x b /?CI ATL ZY T'
                                          -
                                           S CZ#- SKT W p *9 KI'#JET
            (ô>% > T K'r'rv D E 5-*77 0
                                                 / ro     ows -rK R RI
        XZtG4y)NT w:s G 77*zx
         Comp&/mkrr 4Nb pv fm      7% pppp sw a js szszv. g cz vwu IZTePT,5
                                r s (om s pgv wz> nIE o''r#
        @ô*,                                                          rv og rr yprs X &
        mt fyk- r bw à kon : G                Li woll? a :raN+a 5            -
       W LOM 4'S Efw e                                       w oz,t
                       wo govo so #
                                  &iot
                                     &kav
                                        p #zc a tocr
       W Perm v                                      xos,: aa crNb/po
                 to o gEpst #wx xo a g pjwz
       A YN :S,                                             ss y/suso mk,oo szk
Q
RêOF
  TfE.K r
        xvr
    W= a rtz
             xz
              g co
                 tAr&g
                     ws: rl7K z u-zuoxs sovfiyoz''
                                                 s
       '          vy r
       M W e &a: bzn go gop y?:,o zgn -ro Psm ou zàlJ:I9/Mlz      -


       m t.> yT Iqzuvu gz
                        ap çr #      oNerm ptoym pzxr &F#& pr '
                                                              rrhJwD     .

                                  < tuzo'rsn.
                                  .




$ -M/
   9 E ncw poss o/ IWE s
    l.Gto -> A 8#t 54 'a COOrIW
                             s oç r dzo &ors *                          VC C/ DSL VOX
                 .


%                       nùsn &
       Mrs.p-rozpqklxnœ kzzstwr /o llptzRcs RfLtolrpso (TIEN iuûo
                      w.m >,#cA'ro& zô t'e/px'r -/7
       ôlrsl,ot- mo -
                    mrpypconbœzzo rt               /:-
                                                     6
                                                     - 1svvbtrztpsqz
                                                                  -



        w'
         z-ry +k,(yrz- i a m                            zi& yt                    crg -
                                                                                      rè'zvzcws
        supEp-vppaes ?Et'rnrnwt
                              g-x pssesgwcgcbx gn, Lo-gotœ cu ygh/o
                                o,x w/u u ozfos . 6 x v
13lI8>Aa zvz-ewv /. y?wm .rç a ckkrv.o vo v
                                      -
                                                                      x hs om p;,> < e
       QP-/:14Mk
        .
             E.> #)x ctppn jnso 'ro kqpotw g
                 *û                         ré w ckos
                                                       zsgp
                                                      mNo a
                                                            pz.
                                                            m
                                                                             x z &ucu-
                                                                                       sa x
                                                                         x hro w ) #eus lzvxxx
h'
 -.q-              Case 6:19-cv-00013-NKM Document 2 Filed 03/28/19 Page 5 of 8 Pageid#: 12
 3: ML:M D.%kEns My: A wss/ %'1* * SifDPLLY /'Qs//ptro
 -             m:.&o < rp *t.- n >                A os nr T & b'rzEcwrog cv #o+
               &tz- an- k,/?a := ,

33 A'
    -                ''rpcm:s w co4ms N b  ,
           l :zu'a h m t SO
           .
           .
                                                           U tw''rIhfCfliNpoG K *êu
                                      .XT r: :*$4 J'r Tf/: Di kgc'rD : X *s* S/t3'
                                                                                       .
         /uî                                                                    FJSOWY
               yp/txxs,
33 K dZLE F . PL.ôYq% GY W/E
                          -

   X' -woracsrus n m x       & r#TE op w a z uoyn /mr& > n S
   G b Acdr cys .'o # pztm sors rd/coe    hz. Gt-                                 i witos
                     > w w xv jo
35 p y                           pjqcows,              .

       m c lv . cg yom . v
        /vscuvzvc sgsp                         zsjjy .w u y.s.r.s px
     %         pcer cp c ycwoz u u tu ctm                         mosgom sos os
                                                       m mu y.a vep.v ns
                        m a ymssr w o za                                     gvyvy u yy
     Z-Eye/> :
             1Utskb%9'T cp > yJ a -'.y c yoma v                                        y v,
     öp los-crcs;ujs pcp.v og pco                      '            yu gjcz )yc smsm sv   y
                              ,                       Njpjgjw ey.cpo o
     O'
      GspEc-
           su (cusxu.gcpuxr.o po z vvu                               s,yzj
                                                   ssytyjsssoq;gvo tij
                                                               vu
                                                                         .sjs gjps pw
                                                                          mso.  s
 A a pj:s jtgmgpxus w.                                              vg.
                             &w #g yso y
         A EIL *I> r/: eN /NT OF @      ss s qjjlygvy sya s yx
5*
 % UTC                        Lshvxo o susx                                           ss m w u ,)
      k CF/EMC Y #*nE $ 2/r m L
         TO '9 E UG        o f'7#Jr s op pm a
                                  .         st
                                              zog F'
                                                   1& e s utttv œ m g .57% DX
  IJYIZ-R            :-kozbl
                           km ct               xo rs zsvgsrnx cp zpw u
                     z yzo: lzr-a Eo w p/z'rf
                                       a    c ?4                                  ,
                                                ww (csxsa                   kzNcz poga
A pw //xl ?zôl#f'?n X sFo* LoSmffo K t T?                                                  x.
        E v/cgMm '
                 E m t FA ULE CWMPM N CJNTLTJ      C t* I ctzm s czu z'p
                                                                                       -
        VQN M Pt2> X VBG G                   UTR NI R OM R E
q:'ltza ls'xr ztol m a wm 4 SEgT + R s/pss/?lyn/z J'(.:nn-TôPi/EA
         SW VEKS 'R JW V&VFZI /LzgY4 &ç #
         TyF tlpnt
               -
                            mn Rn ïtnslwfp 4 Ilz2 = ,JDE IT D TO9 WC5 u . n
                  lM pv k m '
                                               u


          ôF R )&D3 D m V kplpTô Lu v            g tzz-j- ypn'
                                                             gpt)trtzM .'pjs pryyusy
                                                  n,                                ou
 t          Case 6:19-cv-00013-NKM Document 2 Filed 03/28/19 Page 6 of 8 Pageid#: 13

 11'
   W4E c-c/q luzu-co 'a lpw g lusvNso's
                .




     g qa cgyID lôt D#&E Y jczus ; gjjzox
       W VSX FW                                             .
                                                                o m su u jy u cy yyy
                    OY
q.
 g q-gcgFkyu
    'p1 pzo o,
            Jnz W LE V L > 4E og clgzc4t,?ojy 'W tt-tvçrM fr/k
                                                              s                      .




       U lpmE.
             s ka -/7> > < G :pSFa rd'lc/ègzo m
      7WE ?n Dzblfi 01 C!-l'rœ ah m pjbk        .ODLEY C'()#CY /7t
                                                     l/e L5 t&E w psl/rvlR N'
 5 U Mmxs t z yozp
                        x y a s sso .po pas scuss rzaos a
      Foi
        t            Dkgla                                o y
                                                            .yg-ra.
                                  c (okkupzx g w g s s jjj4ues stx g
      .        'b4tckr x ep                                               ycyvto s,
      3ëarG z, m opos/gw fyg
                           msssz s. yvt oszx ow x                uszs x      p
                                                                              zunw
                                          ozss sox o os ys v ccygov
M      pkruzp .tvvwzgn                                                a ys s vju ogcycyg,
                                                                      .



        Pa uczss cp w pu g ozosx a sjs sssso m ssm v os m m s
                         ss, w s s us vs sssa c                     j
       z/ crg p-a suz szacs                       y v gv s z , ot m sy ,
      G E uykz-o-zty           o tvgy sm ssqa x
                                                      sa ou s spm sy
      'The zvzsvo; uj v.
                       n  ow   s .     u j
                                         y                           u
                      pw uovvgo            yj s m yura  p x jqo, yz
                                                                  oz
      6?&Uœ ttètsvt vss
     T< N rfsv y ssa o+ ssvso o sm u gsoe
                           g o pgpz vtz pys œ   c wv ygyygy y y s zs moq                 -
     W C&? op r                               ygy v wjys ss jyvgy. o sssu
                o oonkœ jjko zsns og o
     bls, o scr o, oss                    zom cxs os y ccg. w jyasuss
                             w        s cotqgu cyg
 '
     t) N '
          E ypov ov gs
                                 ns w ps CCJ>4rt=CI T T A W /
                                                                 i 9jtt'FE/LII/E'AST 473 *
            C< n Y Ni/N/EMS: W/E                                                             ,
@ E#hrvcnkzo
         z:pL'qvvw.z/>   .
                                                       6PIL V6-,
                                       roo sx rook covgvp a
              m s zo #
     f'
      Yz-0u mkseokpV'O&.% t.pcy wo nti                             ysjyrgvrgomsmmj;
                                  .
                                      og ccj/m
                     G -/&OP'r p'svt cp                      yso cr ps wo yyoo.p sx j
                                                                                    :
59 a s zaws                                             sz-pv w . pvx so zm s,
                    oms x xax             oyyu u p
       *kto tgsv y #s                                 gp             oys s
                             .
                                 > raws wo gsyay o                         om y oy
                                                  x /Nyst                  ljy
                                                                             .
                                                      T$ py-lq15LebLJ iQ;;$ cq
                                                     y:trc oq/s(       ;;a,
Y .4
                 Case 6:19-cv-00013-NKM Document 2 Filed 03/28/19 Page 7 of 8 Pageid#: 14
       53 TMw: êc-rx h/ m/hreCE GqOU*I!T rblJ#i                                  w g.srgzp Drs R wcz
-'
              0V V-Lt.r vrp ppkxgHp-r 'R $ JS tlsû
                                                                             ?gq/(5)e)-
  &

             F'
              E b&& & cootr IN s Jollsorcv zpp Pvtsvwvl                            '

                                                                                   co$,Js9z.lgz yxc:
 55 -W1: T &
             klbyT & GD /z : cD/LDQ% W DT l
     tll
       ftttlskn                                       ',X '/?Yt:&b/
                                         J NIDT V!CD-r'                                                .
                            ,g'
                              bsq ED/Y/pNu (,
             O       w o/i '
                           R 6Et86                         .
                                                               <c.1
                                                                  -l19:E NOT lroo:o 1*%           GtLOJTts
                            O51Iql5LeD X@X %'
                                            t ?&
                                             Nt z i 3q15(
                         #$a        8 . )k)J0                   .


   ; 'P)E :gcrt,/ q 77/czt lwdglsley/M x )l1,     .



         l1M4(zx-'/9% czrt
         '
                                tjs zp cm tv
                 ,

                          ,p '
                             Dtct co u
                                     -
                                           jypytzjsygvgrm m             -
         > 1.a psT' s u ss jm          tsjgo sa ,cz s gsp xy                                               y
                                             gous ro gcr:: o c p                      s
                                                               :%                     iz row o
                                                                            qlsao xo ct
                                                               J 0.
                                                                  *,1*51               Li3)0L
g'
 y jjy,ta-epln-N s gsgp                  ,       t;gpa u        :lctqtgpp S                bjt,
         ôl Coui/mgrp                                          ao ptora o y v a
                             ,
                                                                                       s ozs-sxx v
sq D% '1k>Q,
           -r 09 C0L@*6r4
         J:/p/s E.gomggzz     nrdza-QIeJub&v:@M bîY'5iC?1trOG4#(?7-f-,-/q> *VV
                                                  -                                    .

                                          Qv-l1o -vu.L;ZUMLP//q.(om
                         t
                         n
        Côopezc c1@-cv- twos- ù sn  o   o  it-cm-kjô6                azssi/s-cv-
                                             rszso>t.Gzt- m: : //s. tf
                                                      t
                                                      lhl
                                                        /j<
                                                          jY pG/
                                                               zyo-
                                                                  rop
                                                                    -


        8L1 p s asc         jlvn)o'
                                 -
                                     sb no'
              Rsu5 fçlsœM 7X (,'
                        .
                                       )')                               ogs mo
             '
             Asp5cLlv lql/
                         sû
                         sce          l?J'0t
59 GSR KN
                                 e> kg ki
                                        it,  -


                       ()/.
                          S''Q.
                              / G-r Op' vn:/t&
       Cjv-lx-Rgc11)//-/YOAIYJ;'Ilv pOrNl:
                                       û 'JtyxU                               $CE GQTE > ' C*T#èEh3*
                             TL1: /f-cv-5qj)&/Qw*
       13A1::KokonEta-&'.P'Y*I                             -
                                                                                           0'&> &,L'l:         -
                                                                                                                   cy-
       @tu/
          zp.
            l
            A'rro s '
                    rè gsza%           c,-J(ci
                                             ) b' rbhro'
                                                       7-p-
                                                          r&o Aï
                         : ay-dq)              b3,                                                                 S
                                                                                                                   -

                          % D.
                             1c l9s(e)tJ      i2/G0t
                         :% 0%-1T115         )4f)z
V >M,Gt> 'r hhms gsss/cvpg t                          .        go pmoccyg p v m IE EDVS
                                                                                                   ,
''
 ().            Case 6:19-cv-00013-NKM Document 2 Filed 03/28/19 Page 8 of 8 Pageid#: 15

   tl 'D'r-ç'l'           o'.o X X ES@ &Fyo r &,k.vsnca X ilf-cv-
              ewcm os Fnts'                                 .




      Isav; < ?put=* XIG SC 1S-cv-/k)5)pzo som a vhmx&k.=&-f-.
                                                             k
          NLLEûHI'
                 V n 'm        6&J/Spsc 1qls(e> % L;j')
                                                      .

                                  J!OSC-/f?o(d> )W)f'i);nZ
                                    a:PA lqlp D xlcj)k)o
       (ê Y?&GO T /
                  XS 6E// œ                   &g&L T'
                                                    o A cEcb T 4 TVE DT > TCT  -
           GN M Rthoylne

 $3 MR..GN MT x ocs: o                         lkzu-y-o& T u JJ/I-         -/D/Y D:ylG cs,

          W i -rhfcsis
         M S-
           CgCSS
             MCL BtmAbTG'F     -

                   E kC4ZTE
           C Mru 'N glJ
        Pn'rtmcm/ l S     .


        fàpko         s'BlxoN
                i l?f 06,::55

O L=             F'
                  8w /:g:& E
U'    nos'lkts'zI4gT.G#Twt
t5)zrR.                  œn/nY um'f $ b A - 'zpsjaol,
                         I
       itsy u vt                     LT ZLEO
                   Sm *tks''              .


       gi >olt/
              v,wt
                 .k
                  s4#LtALCZ QjltpsnpoErk WTL
                                         %)WLY
                                             IV
                                              //C
                                                /e#
                                                 &t>/
                                                   D
          U                        ; Ctlçza v- tc
                                      -
                                                                spa ytv.sa no zuyaw w
           /s,Czgx &n/zxoE /
                           'vts,opo ssssg z z p
                                              g yx -sx q
          U!& Coyl
                 r NmEs;ö& ;#<jvtgosm gy?
                                        qgvyyo
